Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of: “A transfer mechanism comprising: a rail; a first table and a second table, the first table and the second table being movably mounted on the rail; a first arm and a second arm, the first arm and the second arm being pivotably supported by the first table and the second table, respectively; a first drive mechanism and a second drive mechanism being configured to independently move the first table and the second table along the rail, respectively, wherein the first arm and the second arm are pivotally connected to each other at a position between a tip side and a base side thereof, wherein tip side portions of the first arm and the second arm than a connected portion of the first arm and the second arm serve as fingers for holding a workpiece, wherein a relative movement of the first table and the second table in opposite direction by the first drive mechanism and the second drive mechanism causes the first arm and the second arm to perform a clamp/unclamp operation, and wherein a coordinated movement of the first table and the second table in the same direction causes the first arm and the second arm to perform an advance/return operation.”, as recited in Claim 1
the structural and operative relationship between the rail, first table, second table, first arm, second arm, first drive mechanism, second drive mechanism, pivotal connection between the first arm and the second arm, tip side portion of the first arm, tip side portion of the second arm, and workpiece. Especially as it relates to the operation of the first drive mechanism causing the first table to travel along the rail and the second drive mechanism causing the second table to travel along the rail and the movement of the tables causing the first arm and second arm to pivot relative to each other causing the arm tip portions to move towards or away from each other and extend away from or retract towards the rail and grasping or releasing the workpiece.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent Publications US 2015033632 A1, US 2017016573 A1, US 2020040931 A1 have been cited by the examiner as teaching arm members hinged together that are driven relative to each other to position the arms relative to each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652